Steven W. Ritcheson, Esq. (SBN 174062)
           Case 2:20-cv-08916       Document 7-2 Filed 09/30/20 Page 1 of 1 Page ID #:142
INSIGHT, PLC
578 Washington Blvd., #503
Marina del Rey, CA 90292
Telephone: (818) 744-8714
Fax: (818) 337-0383
Email: swritcheson@insightplc.com


                                                    UNITED STATES DISTRICT COURT
                                                   CENTRAL DISTRICT OF CALIFORNIA
                                                                                   CASE NUMBER
ALTAIR LOGIX LLC,
                                                                                                          2:20-cv-08916
                                                                Plaintiff(s)
                                       v.
QNAP INC.,
                                                                                       (PROPOSED) ORDER ON APPLICATION
                                                                                      OF NON-RESIDENT ATTORNEY TO APPEAR
                                                            Defendant(s).                 IN A SPECIFIC CASE PRO HAC VICE

The Court, having determined whether the required fee has been paid, and having reviewed the
Application of Non-Resident Attorney to Appear in a Specific Case Pro Hac Vice filed by
Bennett, David R.                                  of Direction IP Law
Applicant’s Name (Last Name, First Name & Middle Initial)                              P.O. Box 14184,
(312) 291-1667                                                                         Chicago, IL 60614-0184
Telephone Number                         Fax Number
dbennett@directionip.com
                              E-Mail Address                                          Firm/Agency Name & Address

for permission to appear and participate in this case on behalf of
Altair Logix LLC,



Name(s) of Party(ies) Represented                                              ✘   Plaintiff(s)   Defendant(s)       Other:
and designating as Local Counsel
Ritcheson, Steven W.                                                               of INSIGHT, PLC
Designee’s Name (Last Name, First Name & Middle Initial)                               578 Washington Blvd., #503
                                (818) 744-8714          (818) 337-0383                 Marina del Rey, CA 90292
       174062
Designee’s Cal. Bar No.         Telephone Number           Fax Number

swritcheson@insightplc.com
                       E-Mail Address                                                 Firm/Agency Name & Address

 HEREBY ORDERS THAT the Application be:
  ✘   GRANTED.
      DENIED:  for failure to pay the required fee.
                           for failure to attach a Certificate of Good Standing issued within 30 days prior to filing of Application.
                           for failure to complete Application:
                           pursuant to L.R. 83-2.1.3.2:       Applicant resides in California;     previous Applications listed indicate Applicant
                           is regularly employed or engaged in business, professional, or other similar activities in California.
                           pursuant to L.R. 83-2.1.3.4; Local Counsel:      is not member of Bar of this Court;  does not maintain office in District.
                           because

 IT IS HEREBY FURTHER ORDERED THAT the Application fee, if paid:                                                 be refunded   not be refunded.

 Dated
                                                                                           U.S. District Judge/U.S. Magistrate Judge
G–64 ORDER (5/16)         (PROPOSED) ORDER ON APPLICATION OF NON-RESIDENT ATTORNEY TO APPEAR IN A SPECIFIC CASE PRO HAC VICE             Page 1 of 1
